Mb. Justice Feeeman delivered the opinion of the court. Appellant obtained a judgment against appellee at a February term of the Superior Court. The next day, as appears from the record, “ the defendant, by his attorney, enters his motion to set aside and vacate the judgment of February 10, 1899, which motion is hereby continued for hearing and final disposition.” At the June term following the judgment was set aside over the objection of appellant’s attorney, and the cause reinstated upon terms, the court requiring appellee to pay appellant’s costs to that date arid a further sum to the latter’s attorney. A few days later' the cause was called for trial again, and was then dismissed for want of prosecution, appellant’s counsel refusing to proceed, upon the alleged ground that the order setting aside and vacating the judgment was void because the court had no jurisdiction at the June term over a judgment entered at the February term previous. Although contending that no motion was made such as the law requires, counsel for appellant nevertheless concedes that a motion was in fact made to vacate the judgment at the February term at which said judgment was rendered. Such motion was entered of record and continued for hearing and final disposition. It does not appear that it was in writing, nor that any “ points in writing ” were filed .in accordance with Sec. 57, Chap. 110, E. S. But when a motion for a new trial is submitted, without any statement in writing of the grounds therefor, without objection, such objection is to be deemed waived, and can not be heard for the first time in this court. O. O. & Fox R Val. R. R. Co. v. McMath, 91 Ill. 104 (111). The bill of exceptions shows that appellee renewed his motion at the next (March) term and filed affidavits in support thereof; that the motion was renewed at the June term, and was then heard and disposed of by the order vacating the judgment. The motion entered at the February term and the order of court continuing it, retained the cause in court until such motion was disposed of. Windett v. Hamilton, 52 Ill. 180; Hibbard v. Mueller, 86 Ill. 256. The statute provides that all causes and proceedings pending and undisposed of at the end of a term shall stand continued to the next term. R. S., Chap. 37, Sec. 56. The cause being continued, the court retains jurisdiction. Hearson v. Graudine, 87 Ill. 115 (121). The judgment had been obtained in the absence of appellee’s counsel, and the court seems to have regarded the case as calling for the imposition of terms as a condition of setting aside the verdict and granting a new trial. We find no evidence of any abuse of a proper judicial discretion. The judgment of the Superior Court will be affirmed.